Citation Nr: 1214912	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder to include as secondary to herbicide exposure. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the right distal radius. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from September 1963 to September 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to service connection for a heart disorder, and continued a disability rating of 30 percent for residuals of a fracture of the right distal radius. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  An October 2010 letter informed the Veteran that his hearing was scheduled in December 2010.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

The Veteran contends that his right wrist disability is more severe than the current 30 percent disability rating.  In a March 2012 statement, the Veteran's representative asserted that the disability had worsened and a new VA examination was necessary to ascertain his current severity level.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of his right arm disability.  

For the claim for service connection for a heart disorder, the Board notes that the Veteran has reported continued treatment at the Cleveland Clinic as well as multiple other private providers.  The Veteran wrote in an August 2009 letter, that he has not been treated in a VA hospital for heart related issues.  However, the claims file consists of VA treatment records and only select private treatment records as found within Social Security Administration Disability records.  As any private treatment records may be useful to determine if the Veteran has a qualifying presumptive heart disorder based on herbicide exposure or any other heart disorder related to service, the Board is remanding the claim to obtain those records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that in a February 2001 private treatment record, the examiner noted that an electrocardiogram (ECG) suggested an old myocardial infarction.  Recently, the Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Although the private treatment record "suggests" an old myocardial infarction, the opinion is too speculative to grant service connection on a presumptive basis.  However, the suggestion does support the possibility that the Veteran has ischemic heart disease.  The Board finds that a VA medical opinion-based on full consideration of the Veteran's documented medical history (to include current findings) and supported by fully-stated rationale- is necessary to determine if the Veteran has ischemic heart disease to include as secondary to herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his heart and right wrist disorders since service and whose records are not found within the claims file.  Of particular interest are treatment records from the Cleveland Clinic.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above has been completed, the RO should arrange for the Veteran to undergo a VA joints examination at an appropriate VA medical facility.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Benefits Questionnaire for Elbow and Forearm Conditions.   

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be provided without resorting to mere speculation, the examiners should clearly so state.

3.  The RO should also arrange for the Veteran to undergo VA heart examination at a VA medical facility.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Benefits Questionnaire for Heart Conditions (Including Ischemic and Non-Ischemic Heart Disease, Arrhythmias, Valvular Disease and Cardiac Surgery). All current heart pathology should be specifically identified.  

The examiners should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should clearly so state.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above, the issues on appeal should be reviewed with consideration of applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


